Examiner’s Comments
1.	This office action is in response to the terminal disclaimer filed on 12/7/2020.
	Claims 1-20 are pending.

Terminal Disclaimer
2.	The terminal disclaimer filed on 12/7/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/235,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a buttress applier cartridge and a housing assembly having a proximal end and a distal end, wherein the housing assembly defines a channel extending longitudinally and configured to receive the end effector; (b) a platform, directly or indirectly connectable with the housing assembly, wherein the platform extends longitudinally within an area defined by the channel, wherein the platform is configured to support the one or 
With respect to claim 17, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a buttress applier cartridge and a housing assembly having a proximal end and a distal end, wherein the housing assembly defines a channel extending longitudinally and configured to receive the end effector; and -4-Serial No. 16/235,681 (b) a platform, directly or indirectly connectable with the housing assembly, wherein the platform extends longitudinally within an area defined by the channel, wherein the platform is configured to support the one or more buttress assemblies thereon, wherein a portion of the platform disposed within the channel comprises a longitudinally extending central region defining a central axis and a pair of longitudinally extending outer regions with one of the pair of outer regions located on each side of the central region, wherein the platform comprises a smaller thickness along the central axis relative to the thickness along the pair of outer regions.
With respect to claim 20, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a buttress applier cartridge and a housing assembly having a proximal end and a distal end, -5-Serial No. 16/235,681 wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731   
                                                                                                                                                                                                     1/4/2021